Citation Nr: 0827078	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  06-17 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder. 

2.  Entitlement to service connection for a left knee 
disorder. 



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to May 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.

The veteran was afforded a travel Board hearing in June 2008.  
A transcript of the testimony offered at this hearing has 
been associated with the record.  It is noted that the 
veteran withdrew his claims for service connection of 
bilateral hearing loss, a back disorder, swollen glands of 
the throat or throat infection, headaches, a left ankle 
disorder, chest pains, teeth extraction and a foot condition 
at the Board hearing; accordingly, the only issues on appeal 
are as stated on the cover page of this decision.

At his Board hearing, the veteran submitted additional 
evidence with a signed waiver of RO consideration thereof.  
See 38 C.F.R. § 20.1304(c) (2007).

At the Board hearing, the veteran and his representative 
requested that the record be held open for 30 days to allow 
for the submission of additional evidence.  See 38C.F.R. § 
20.709.  The record was held open for 30 days, and the 
veteran did not submit any further evidence.  Thus, the Board 
will proceed with adjudication of the present appeal.  See 38 
C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The veteran did not incur chronic disorders of the right 
and left knees in service. 

2.  The veteran did not incur degenerative joint disease of 
the knees within the first post-service year. 


CONCLUSIONS OF LAW

1.  Service connection for a right knee disorder is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  Service connection for a left knee disorder is not 
established.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in February 2003.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed conditions.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has obtained the veteran's service treatment records, 
assisted the veteran in obtaining evidence, afforded the 
veteran a physical examination, obtained a medical opinion as 
to the etiology and severity of his claimed disorders, and 
afforded the veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
arthritis and hypertension, if the disability becomes 
manifest to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service medical records contain a few notations 
regarding knee pain.  A May 1981 note shows a complaint of 
left knee pain after long marches, but notes a normal X-ray 
and examination of the left knee.  A February 1982 notes a 
left knee injury received while playing football, and a 
diagnosis a left knee injury to the lateral collateral 
ligament.  X-rays showed no significant abnormality.  An 
April 1982 orthopedic note shows a complaint of anterior 
right knee pain for two months.  Examination resulted in an 
assessment of chondromalacia exacerbated by trauma to the 
knee cap.  X-rays were normal.  A February 1983 record of 
acute medical care shows a complaint of left knee pain and an 
assessment of musculoskeletal retropatellar pain.  March 1983 
radiographic reports show no significant abnormality of the 
knees.  On his separation report of medical history dated in 
March 1983 the veteran checked "yes" in relation to having 
had a "trick" or locked knee, but contemporaneous 
examination showed normal lower extremities and 
musculoskeletal system.  At the time of his discharge, the 
veteran weight 230 pounds.  

Following service, the veteran was treated for cellulitis and 
phlebitis of the right arm at the VA medical center in 
September 1985.  Following this single episode of treatment, 
he next sought VA treatment in 1999 and has continued to 
receive VA treatment to present day.  The first notation of 
knee pain appears in a December 2001 outpatient note.  It was 
not until August 2006 that the veteran was diagnosed as 
having moderate degenerative joint disease of the knees.  The 
Board has thoroughly reviewed the veteran's voluminous VA 
treatment records and has found no competent evidence 
attributing this diagnosis to service.  

In September 2006, the veteran was afforded a VA examination 
to address the etiology of his bilateral knee disorder.  The 
examiner noted that the claims file had been completely 
reviewed.  The examiner also noted the in-service and post-
service history of knee pain and diagnosis of degenerative 
joint disease as outlined above and continued the diagnosis 
of degenerative joint disease of both knees.  The examiner 
concluded that it was less likely than not that the veteran's 
currently diagnosed degenerative joint disease of both knees 
was related to military service.  In reaching this 
conclusion, the examiner noted that there was no evidence of 
degenerative joint disease at the time of separation from 
service and found it notable that x-rays of the knees from 
1982 were normal.  The examiner further noted that the 
veteran's complaints of knee pain began after the year 2000.  
He found that the large time gap between military service and 
complaints of knee pain represented an inadequate nexus 
between the pain in service and the currently diagnosed 
degenerative joint disease of the knees.  The examiner found 
that this disorder was more likely secondary to obesity and 
obesity-related strain on a chronic basis on the joints of 
the knees.  

At his June 2008 Board hearing the veteran offered a history 
of in-service knee pain and injury.  He further testified 
that he did not immediately seek treatment for knee pain 
following service and used over-the-counter medications to 
treat his pain, until seeking treatment much later through 
VA.  He further testified that he was informed by a VA 
physician that his knee problems were related to service. 

The Board finds that the preponderance of the evidence is 
against the veteran's claims.  There are in-service 
complaints of knee pain and diagnoses of an injury to the 
left collateral ligament and retropatellar pain, as well as 
chondromalacia of the right knee cap; however, these 
diagnoses have not been related to the currently diagnosed 
chronic degenerative joint disease.  The in-service disorders 
were acute, as shown by separation examination and X-rays 
that showed normal knees.  Moreover, the extensive period of 
time following service in which there were no complaints of 
knee pain or diagnosis of any knee disorders, weighs against 
finding that the currently diagnosed degenerative joint 
disease is attributable to service.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

The Board has considered the veteran's testimony that he 
experienced knee pain after service, but treated it himself.  
With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465 (1994).  When a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).   The Board may not reject 
the credibility of the veteran's lay testimony simply because 
it is not corroborated by contemporaneous medical records.  
Buchanan v. Nicholson, 451 F.3d 1331 (2006).  

The claims on appeal are based on the contention that 
bilateral knee conditions were caused by service many years 
ago.  In this case, when the veteran's post-service medical 
records are considered (which indicate that the claimed 
conditions began years after service, and which do not 
contain competent evidence of a nexus between degenerative 
joint disease of the knees and the veteran's service), the 
Board finds that the medical evidence outweighs the veteran's 
contentions that he has knee conditions that are related to 
his service.  

The September 2006 VA examiner noted this extensive time gap 
and found that it was more likely that degenerative joint 
disease of the knees was attributable to obesity.  Although 
the veteran has stated that a VA physician has offered a 
favorable etiological opinion, the Board has thoroughly 
reviewed the medical evidence of record and has found no such 
opinion.  Moreover, a lay person's account of what a doctor 
purportedly said is too attenuated and inherently unreliable 
to constitute "medical" evidence.  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  For these reasons, the claim must 
be denied on a direct basis.

In closing, the Board notes that it was not until 
approximately 17 years following the veteran's discharge that 
documented complaints of knee pain appeared.  Moreover, it 
was not until approximately 23 years following his discharge 
that a diagnosis of degenerative joint disease of the knees 
was made.  It is thus clear that this condition did not 
manifest within the first post-service year, although the 
veteran has complained of constant knee pain stemming from 
service.  Accordingly, the claims are also denied on a 
presumptive basis. 


ORDER

Entitlement to service connection for a right knee disorder 
is denied. 

Entitlement to service connection for a left knee disorder is 
denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


